Citation Nr: 1444975	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-17 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tempomandibular joint (TMJ) dysfunction.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date prior to November 19, 2009 for the grant of service connection for diabetes mellitus, type 2; macular erythematous dermatitis; and polyneuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The Veteran served on active duty from August 1968 to August 1975.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had requested a Travel Board hearing, but since he failed to appear for the July 2014 hearing without good cause, the hearing request is considered withdrawn.

The issue of an initial higher rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current TMJ is as likely as not the result of the service-connected PTSD.

2.  An informal claim for diabetes mellitus, bilateral lower extremity neuropathy, and erythematous dermatitis was as likely as not received July 7, 2009. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for TMJ as secondary to the service-connected PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).



2.  The criteria for an effective date of July 7, 2009, but no earlier, for the grant of service connection for diabetes mellitus, erythematous dermatitis, and bilateral lower extremity polyneuropathy have been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Due to the favorable decision below, a discussion of VA's compliance with the duties to notify and assist is unnecessary.

Service Connection Legal Criteria and Analysis

The Veteran contends his current TMJ is secondary to his service-connected PTSD.

With regard to secondary service connection, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran previously had TMJ that was surgically corrected in November 2008.  See private treatment records in July 2007, February 2008, and November 2008.

A January 2011 letter from Dr. A. Q, a private physician, indicates the Veteran has been his patient since August 2007 and that the purpose of the letter was to link the Veteran's TMJ to the diagnosis of PTSD.  He stated the Veteran was successfully treated in November 2008 with surgery for TMJ and that when he last saw him in November 2009 his function was normal and without pain; he considered the TMJ cured at that point.  The Veteran returned to him in January 2011 with a 4 to 5 month history of jaw pain and he woke up every morning sore.  The Veteran also reported having increased stress during the past year associated with his PTSD.  The physician stated that based on the fact the Veteran was cured in November 2009 and he now had more sore, clenches and more stress, he opined there was a direct link between the TMJ symptoms and the diagnosis of PTSD.

The Board finds the medical opinion to be probative as it is based on knowledge of the Veteran's TMJ, the reported PTSD symptoms for which he is competent to report, and explanation of the rationale.  As all elements needed to establish service connection on a secondary basis are satisfied, service connection for the claimed disability is warranted.


Earlier Effective Date Legal Criteria and Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(r) (2013).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (a) (2013).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).

VA regulations provide that a veteran may receive benefits by filing an informal claim.  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs from a claimant may be considered an informal claim.  38 C.F.R. § 3.155 (2013).  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id. 

An informal claim need not expressly identify the benefit sought, or the provision which corresponds to the benefits sought, but rather need only evidence a "belief" that entitlement to benefits exists.  See 38 C.F.R. §§ 3.1(p), 3.155(a); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (to require that veterans enumerate which sections they found applicable to their request[s] for benefits would change the [nonadversarial] atmosphere in which [VA] claims are adjudicated).

An examination or hospitalization report may be accepted as an informal claim. 38 C.F.R. § 3.157(b).  Such a document, however, may only be accepted as an informal claim if a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospitalization.  38 C.F.R. § 3.157(b)(1).  The date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(1) (2013).  Evidence received from a private physician or layperson will also be accepted as a claim for an increase or to reopen when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits. The date of receipt of such evidence will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(2) (2013).

A September 2010 rating decision granted service connection for diabetes mellitus, type 2; erythematous dermatitis; and polyneuropathy of the lower extremities, effective November 19, 2009.

There is no dispute that a formal claim for service connection for diabetes mellitus, skin rash, and bilateral lower extremity neuropathy was received on November 19, 2009.  The Veteran and his representative assert that an earlier informal claim was submitted July 7, 2009 and that his should be the effective date for the grant of service connection.

The claims file does not contain the original informal claim that was reportedly filed in July 2009; however, the Veteran's representative submitted a copy of this document in December 2010 and again in conjunction with the June 2011 substantive appeal.  The copy of this letter, dated July 7, 2009, shows service connection was claimed for diabetes mellitus, a rash, and neuropathy.

There is additional probative evidence to establish that his claim was received in July 2009, even though the original dated stamped copy is not of record.  A copy of an RO letter dated July 9, 2009 is shown to have been sent to the Veteran along with VA FORM 21-526, which is a formal application for service connection.  Thereafter, the record shows a formal claim was received on November 19, 2009 along with a letter from the representative that evidence is being submitted in support of the claim dated July 7, 2009.

The Board finds this evidence is probative in establishing an earlier effective date for service connection.  Accordingly, an effective date of July 7, 2009, but no earlier, is warranted for service connection for diabetes mellitus, type 2; erythematous dermatitis; and polyneuropathy of the lower extremities.


ORDER

Service connection for TMJ is granted.

An effective date of July 7, 2009 for the grant of service connection for diabetes mellitus; erythematous dermatitis; and polyneuropathy of the bilateral lower extremities is granted.




REMAND

The Board has reviewed the Veteran's records, to include VA treatment records located in Virtual VA and VBMS, and finds that additional development is needed prior to adjudicating the initial rating for PTSD.

Although the Veteran has had regular treatment through VA for a number of years, the individual and group therapy notes lack sufficient detail to rate the disability.  The last comprehensive evaluation of the Veteran's PTSD was in August 2010, so essentially 4 years ago.  Since then treatment records reflect symptoms not previously reported.  See Virtual VA CAPRI records, pages 90, 276, and 296.  Consequently, an examination is needed to obtain detailed, contemporaneous findings.

A March 2014 VA treatment record also shows the Veteran reported getting private psychiatric treatment prior to seeking VA treatment.  See Virtual VA CAPRI record, page 90.  These records must be sought.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all private medical care providers that have treated him for PTSD, to include, but not limited to, any that treated him prior to his initial treatment through VA.  Take appropriate steps to secure copies of any treatment records identified by him which are not currently of record if he has furnished the necessary authorization. 

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since August 2014.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file should be made available for review by the examiner in conjunction with the examination.

a) The examiner should identify what symptoms the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

b) The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational functioning, and assigned a Global Assessment of Functioning (GAF) score for the Veteran's condition and explain the significance of the score.

c) A complete rationale for all opinions and conclusions should be provided.

4.  Finally, readjudicate the remaining claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


